syp -c internal_revenue_service dear sir or madam department of the treasury washington dc contact persor telephone numbei in reference to datgi mj ig99 this is requesting advance approval of your procedures for the awarding ef grants to individuals in reference to your letter of date you are exempt under sec_501 of the code and have been classified as a private_foundation within the meaning of sec_509 selection of grantees will be made by you on an objective in the case of grants based on and nondiscriminatory basis proposals submitted by individuals the basis for an award will include the merits of the proposal the relationship of the purpose of the proposal to your program activities projects or areas or interest and their priority in relation to other demands on your funds on the basis of these criteria an individual grantee may be selected i from a group of qualified candidates or ii without reference toa group of candidates because the individual is exceptionally qualified to carry out the charitable educational or scientific purposes of the grant or it calculated to effectuate the exempt_purpose of the grant rather than to benefit particular persons is otherwise evident that the selection is particularly for grants to individuals awarded through publicly-awarded the prospectus is distributed so as competitions each such program of grants to individuals is announced in a published prospectus which specifies the purposes and terms of grants who is eligible and how grantees will be selected group as feasible of potentially eligible persons eg primary and secondary teachers college students graduate students etc the prospectus will provide for open nomination or application procedures and will specify how nominations or applications may be submitted nominated or apply and within budget limitations set by your board_of directors those directors and or staff members professionally responsible for the field concerned make selections with the advice in writing of from among those who are at least two experts to reach as wide a or persons with relevant professional experience in the field in which the grants are offered and who are not employed by you you will take steps to ensure that persons engaged in the selection process are not in a position to derive private benefit directly or indirectly if certain potential grantees are selected over others your employees are not eligible for grants to individuals awarded through publicly announced competitions for grants to individuals awarded on the basis of nomination i sponsoring institutions described in sec_501 ox application you may announce these grants in your annual reports or in other general and widely disseminated publications these announcements will specify how nominations or applications may be submitted by the internal_revenue_code governments and governmental agencies or instrumentalities and iii persons not affiliated with you with relevant professional experience in the field concerned applications received directly from individuals seeking grants of eg colleges and universities ii you will consider nominations of individuals you will also consider all nominations or applications must be submitted in writing from among those who are nominated or who apply and subject_to review by your staff and or directors nominations and applications that meet appropriate standards of quality which are relevant to your program interests are eligible for selection and within budget limitations set by your board_of directors those directors and or staff members responsible for the field concerned make selections with advice as appropriate of outside experts engaged in the selection process are not in position to derive any private benefit directly or indirectly is certain potential grantees are selected over others your employees are not eligible for grants to individuals awarded on the basis of individual nomination or application you will take steps to ensure that persons in each academic period and grades received if any an institution does not involve the taking of courses with respect to scholarship or fellowship grants you will arrange to receive a report of the grantee's courses taken if any such report must be verified by the educational_institution attended by the grantee and will be obtained at least once a year where study at but the preparation of research papers or projects such as the writing of from the institution on the progress of the paper or project at least once a year such a report must be approved by the faculty_member supervising the grantee or by another appropriate_official of the institution educational_institution a final report will be obtained a doctoral thesis you will require a brief report a grantee's study at an upon completion of et i of the internal_revenue_code and is you do not consider it necessary to obtain the foregoing the grant is an educational_institution which normally maintains a regular reports if the following conditions are met scholarship or fellowship subject_to the provisions of sec_117 at faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on fellowship to the educational_institution and educational_institution agrees to use the grant funds to defray the grantee's expenses or pay funds to the grantee only if she is enrolled at the educational_institution and his or her standing at such institution is consistent with the purpose and conditions of the grant you pay the scholarship or to be used for study he or iii ii the a with respect to grants to individuals other than scholarships and fellowships you will require reports from the grantee at least once a year on the use of the funds and the progress made toward achieving the purposes for which the grant was made was made describing the grantee's accomplishments with respect to the grant and accounting for the funds received under such grant the grantee is required to submit a final report upon completion of the undertaking for which the grant a director and or staff member assigned by you has responsibility to follow the progress of the individual grant including to review each report submitted by the educational_institution or individual to make a determination as to whether the grant purposes are being or have been fulfilled and to look into any questions requiring further scrutiny or investigation if you determine that any part of the grant has been used for improper purposes you will take all reasonable and appropriate steps to recover diverted grant funds or to insure the restoration of diverted funds and the dedication of other grant funds held by the grantee to the purposes being financed by the grant of directors to any disqualified_person with respect to you or for a purpose which is inconsistent with the purposes described in sec_170 b no grant may be awarded to any member of your board_of the code you will retain records pertaining to all grants to these records will include all information obtained individuals by you to evaluate the qualifications of potential grantees the identification of grantees including any relationship of any grantee to you or to a director or officer the purpose and amount of each grant the terms of payment of each grant and any additional information you may have secured as part of the grant administration process - ert sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 means any amount_paid or incurred by a a grant to an individual for travel study sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is educational_institution described in sec_170 b a ii the code to be used for study at an a procedure it of sec_4945 of the code provides in part that the provisions of sec_4945 will not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if the purpose of the grant is other similar product or improve or enhance a literary artistic musical scientific teaching or similar capacity skill or talent of the grantee to achieve a specific objective produce a report or sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that in order to secure the advance approval required by sec_4945 a private_foundation must demonstrate to the satisfaction of the commissioner that grant procedures includes an objective and non-discriminatory selection process result in performance by grantees of the activities that the grants were intended to finance and obtain reports to determine whether the grantees have performed the activities that the grants are intended to finance single procedure or set of procedures is required this procedure is reasonably calculated to the foundation plans to its no based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your procedures for the awarding of scholarship grants comply with the requirements of sec_4945 with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 thus expenditures made in accordance of the code of the code and as such p57 are eligible for the exclusion from income provided for in sec_117 actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code to the extent that such grants are of the code your procedures for selecting non-scholarship grant of the code and the accompanying regulations recipients as described above satisfy the requirements of sec_4945 the grants made in support of study travel or other similar purposes will be awarded on an objective and non-discriminatory basis with the purpose of encouraging grantees to become further involved in research projects or study under your direction and the grants will serve to further the professional supervision development of the grantees expenditures described in sec_4945 d the grants are not taxable thus no material changes in the facts upon which it this ruling is conditioned on the understanding that there is based is further conditioned on the premise that no grants will be will be it awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code please note that this ruling is only applicable to grants before you enter awarded under your program as outlined above into any other scholarship programs you should submit a request for advance approval of that program we are informing the ep eo key district_office of this please keep a copy of this ruling with your permanent action records this ruling is directed only to the organization that of the code provides that it requested it may not be used or cited as precedent sec_6110 pr ae sincerely yours deretl vy becod gerald v sack chief exempt_organizations technical branch
